


110 HRES 646 IH: Celebrating the 220th Anniversary of the

U.S. House of Representatives
2007-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 646
		IN THE HOUSE OF REPRESENTATIVES
		
			September 10, 2007
			Mr. Garrett of New
			 Jersey (for himself, Mr. Franks of
			 Arizona, Mr. Mack,
			 Mr. Bartlett of Maryland,
			 Ms. Foxx, Mr. Miller of Florida,
			 Mr. Paul, Mr. Conaway, Mr.
			 Akin, and Mr. Daniel E. Lungren of
			 California) submitted the following resolution; which was referred
			 to the Committee on Oversight and
			 Government Reform
		
		RESOLUTION
		Celebrating the 220th Anniversary of the
		  signing of the Constitution of the United States of America, and for other
		  purposes.
	
	
		Whereas the Constitution of the United States of America
			 was formally signed on September 17, 1787, by thirty-nine delegates from twelve
			 States;
		Whereas the Constitution of the United States was
			 subsequently ratified by each of the original thirteen States;
		Whereas the Constitution of the United States was drafted
			 in order to form a more perfect union, establish justice, ensure domestic
			 tranquility, provide for the common defense, promote the general welfare, and
			 secure the blessings of liberty for citizens of the United States;
		Whereas the liberties enjoyed by the citizens of the
			 United States today are rooted in this cherished document that gave birth to
			 this Nation;
		Whereas the Constitution of the United States serves as
			 the foundation for citizens of the United States to accomplish a level of
			 prosperity, security, justice, and freedom unsurpassed by any other
			 country;
		Whereas the Constitution of the United States is a model
			 for establishing freedom in other nations;
		Whereas the Members of the House of Representatives take
			 an oath to support and defend the Constitution of the United States; and
		Whereas September 17, 2007, is the 220th anniversary of
			 the signing of the Constitution of the United States: Now, therefore, be
			 it
		
	
		That the House of
			 Representatives—
			(1)celebrates the
			 220th Anniversary of the signing of the Constitution of the United States of
			 America;
			(2)honors the efforts
			 of the forty-two delegates who attended the majority of the Constitutional
			 Convention meetings and the thirty-nine signers of the Constitution of the
			 United States;
			(3)acknowledges the
			 significance of the ideals established by the Constitution of the United
			 States, including the principle of a limited federal government with a system
			 of checks and balances between the three branches;
			(4)recognizes the
			 Constitution of the United States as the source responsible for our Nation’s
			 ability to withstand calamity and preserve national stability, or as Thomas
			 Jefferson wrote: Our peculiar security is in the possession of a written
			 Constitution.; and
			(5)encourages the
			 citizens of the United States of America, who have the privilege to share in
			 the freedoms recognized in the Constitution of the United States, to join with
			 the House of Representatives in this historic celebration.
			
